Citation Nr: 0425094	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for diabetes 
mellitus.  The veteran perfected a timely appeal of this 
determination to the Board.


FINDINGS OF FACT

1.  The veteran did not serve in or travel to or through 
Vietnam during his period of active service.

2.  The veteran's diabetes mellitus did not have its onset 
during service or within one year of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims of service connection for 
diabetes mellitus, and that the requirements of the VCAA have 
been satisfied.

The RO has obtained the veteran's service medical records and 
records of the veteran's VA and private medical treatment.  
The veteran and his representative have been provided with a 
Statement of the Case and a Supplemental Statement of the 
Case that discussed the pertinent evidence, and the laws and 
regulations related to the claim, and notified them of the 
evidence needed by the veteran to prevail on the claim.  In a 
April 2002 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The letter also invited the veteran to send in 
additional evidence that the veteran may have obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration at this time without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim, or 
for further development, as required by the VCAA, or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  No further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to service connection for diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If diabetes 
mellitus is manifested to a degree of 10 percent within one 
year after separation from service, this disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  Diabetes mellitus is 
considered a presumptive disease for these purposes.  Id.  

In this case, it is clear that the veteran has been diagnosed 
with diabetes mellitus, type II.  Therefore, although the 
Board has reviewed the lay and medical evidence in detail, 
the Board will focus its discussion on evidence that concerns 
whether the veteran's condition is related to his military 
service or had its onset during his period of active duty or 
within one year of discharge.  

Here, the service medical records do not reflect any 
complaints of or treatment for diabetes mellitus in service.  
And the record on appeal also shows no complaints of or 
treatment for diabetes mellitus within one year of the 
veteran's discharge from service.  The first diagnosis of 
this condition found in the record dates from over 25 years 
after the veteran's active duty service.  

Based on the foregoing, although the veteran may believe that 
there is an etiological relationship between his time in 
service and his diabetes mellitus, the Board observes that 
there is no medical evidence of record to sustain this 
contention.  And, although as a layperson the veteran is 
competent to describe symptoms that he might have observed, 
see Charles v. Principi, 16 Vet. App. at 374, the veteran is 
not competent to render medical diagnoses or to establish an 
etiological relationship between a disability such as 
diabetes mellitus and his time in service; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology for his 
condition.  And, without medical evidence linking his 
condition with his active duty service, there is no basis 
upon which to establish service connection.  Service 
connection for diabetes mellitus on this basis must therefore 
be denied.  

Further, service connection for diabetes mellitus is not 
available on any other basis.  

Here, the veteran contends that the presumption contained in 
38 C.F.R. § 3.309(e) applies in this case, and that he should 
be granted service connection based on presumed exposure to 
Agent Orange in the Republic of Vietnam. 

In this regard, the record reflects that the veteran served 
aboard the U.S.S. America from approximately January 1968 
until his discharge from service in December 1968.  The 
U.S.S. America was deployed in the official waters of the 
Republic of Vietnam during the veteran's time aboard.  In 
addition, in his June 2002, VA examination, the veteran 
stated that he served on an aircraft carrier during his time 
in service.  He, however, denied being on land and has not 
otherwise indicated that he set foot in Vietnam.

Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent.  
38 C.F.R. §§ 3.307(a)(6)(iii).  For these purposes, "Service 
in the Republic of Vietnam" includes service in the waters 
offshore or service in other locations if the conditions of 
service involve duty or visitation in Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a).  

Here, the veteran contends that his service aboard the U.S.S. 
America constitutes "service in the waters offshore" and 
therefore the presumption of exposure is available to him 
even is he never set foot in Vietnam.  In this regard, the 
Board notes that the provisions of 3.307(a)(6)(iii) and 
3.313(a) are slightly different in their definition of 
"Served in Vietnam."  The former defines such service as 
"service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam," while the latter's 
definition of the term "includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam."  See 38 
C.F.R. § 3.307(a)(6)(iii) (2003); 38 C.F.R. § 3.313(a) 
(2003).  The definition in §3.307(a)(6)(iii) is in the 
conjunctive, while the one in §3.313(a) is in the 
disjunctive.  It is therefore true, as the veteran points 
out, that the phrase "service in the waters offshore," at 
least as contained in 38 C.F.R. § 3.313, could be interpreted 
to include service aboard ship off the coast of Vietnam.  The 
VA General Counsel, however, has held that service on a deep-
water naval vessel "off the shore" of Vietnam, in and off 
itself, may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  VAOPGCPREC 
27-97, 62 Fed. Reg. 63604 (1997); see also VAOPGCPREC 7-93, 
59 Fed. Reg. 4752 (1994) ("Service in Vietnam" in 38 C.F.R. 
§ 3.313(a) does not include the service of a Vietnam era 
veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace), and 38 U.S.C.A. § 
7104(c) (West 2002) (the Board is bound by the precedent 
opinions of VA's General Counsel).  Therefore, even if 
38 C.F.R. § 3.313(a) was the operative provision (as opposed 
to 38 C.F.R. § 3.307(a)(6)(iii)), and even if the Board 
concluded that 38 C.F.R. § 3.313 should be read to include 
service in the waters offshore as qualifying service in the 
Republic of Vietnam without requiring a veteran to have had 
to set foot on land in Vietnam, the General Counsel's 
precedential opinion on the meaning of this provision holds 
that that service in the waters offshore does not constitute 
service therein for purposes of the regulations.  In order to 
fall within the definition of "Service in Vietnam", 
therefore, a veteran would have to physically set foot in 
Vietnam, which the veteran did not do.  

Thus, because the veteran never set foot in Vietnam, but 
rather served on an aircraft carrier offshore during his time 
in service, he cannot be considered to have served in the 
Republic of Vietnam for purposes of 38 C.F.R. §§ 3.307 and 
3.313.  He is therefore not entitled to the presumption 
contained in 38 C.F.R. §§ 3.307 and 3.309.  For this reason 
also, service connection for diabetes mellitus is not 
warranted. 


ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange exposure, is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



